NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 12-2446
                                   ___________

               AI HUA LI; BAIZHONG GONG; YUCHAO GONG,
                                                   Petitioners

                                         v.

              ATTORNEY GENERAL OF THE UNITED STATES
                 ____________________________________

                   On Petition for Review of an Order of the
                         Board of Immigration Appeals
          (Agency Nos. A089-224-752, A089-224-753 & A089-224-754)
                Immigration Judge: Honorable Frederic G. Leeds
                  ____________________________________

               Submitted Pursuant to Third Circuit LAR 34.1(a)
                              January 10, 2013
      Before: SLOVITER, CHAGARES and GREENBERG, Circuit Judges

                          (Opinion file: January 10, 2013)
                                  ___________

                                    OPINION
                                   ___________

PER CURIAM

    Petitioners seek review of their orders of removal. We will deny their petition.

                                         I.

    Petitioners are citizens of China who concede removability. The lead petitioner is

                                          1
Ai Hua Li, and the other two (her husband and son) seek relief derivatively through her.

Thus, we refer primarily to Li. Through counsel, Li applied for asylum and other relief

on the ground that Chinese officials forced her to have five abortions. She listed the

dates of those abortions as: (1) February 1987; (2) May 24, 1991; (3) October 13, 1998;

(4) August 20, 2003; and (5) February 18, 2005. (A.R. 399-400.) She submitted

supporting documents, including two certificates stating that she had abortions on two

other dates— August 23, 2000, and March 14, 2005. (A.R. 334, 386.) An Asylum

Officer found Li not credible and referred her application to an Immigration Judge (“IJ”).

       Li then retained new counsel and submitted an amended statement again claiming

to have had forced abortions on the five dates originally specified. (A.R. 208-09.) She

also submitted three more abortion certificates. Two of them matched the 1998 and 2003

dates in her statements. (A.R. 269, 272.) The third, however, contained still a different

date—March 2, 1997. (A.R. 323.) (Li asserts that her former counsel submitted this

certificate, but it appears in the record only under cover of her current counsel‟s

submission of September 10, 2009.)

       Li‟s testimony on direct examination was consistent with her written statements.

When the Government confronted her with the discrepant certificates on cross-

examination, she admitted that she had received them from a friend in China and given

them to her former counsel but (after some equivocation) claimed that the dates were

wrong and that her former counsel had mistakenly submitted them. Her current counsel

requested that the IJ strike the discrepant certificates from the record, but the IJ declined
                                              2
to do so and instead explained that he would consider their weight. The IJ ultimately

found Li not credible because: (1) the certificate for March 2, 1997, conflicted with her

testimony that she was wearing an IUD at that time and did not become pregnant again

until 1998; (2) the certificate purporting to document an abortion on August 23, 2000, did

not match any of the dates to which she testified; and (3) her submission of the certificate

for March 14, 2005, conflicted with her testimony that she did not have any certificate for

2005. Thus, the IJ concluded that Li had not shown that her abortions were involuntary

or that she had them in the first place.

       The Board of Immigration Appeals (“BIA”) dismissed petitioners‟ appeal after

finding no basis to disturb the adverse credibility determination. In doing so, the BIA

both summarized the reasons given above and added two of its own—that the Asylum

Officer too found Li not credible and that other courts have recognized that the issuance

of abortion certificates may actually undermine a claim that an abortion was involuntary.

The BIA also concluded that the IJ had not erred in admitting the discrepant certificates

into evidence. Petitioners petition for review.1

                                             II.

       We read Li‟s brief to raise three arguments. Each lacks merit. First, Li argues that


1
 We have jurisdiction under 8 U.S.C. § 1252(a)(1). We review the decision of the BIA
but may look to the IJ‟s decision to the extent that the BIA deferred to it. See Chen v.
Att‟y Gen., 676 F.3d 112, 114 (3d Cir. 2011). We review credibility determinations for
substantial evidence and will not disturb them “„unless any reasonable adjudicator would
be compelled to conclude to the contrary.‟” Lin-Zheng v. Att‟y Gen., 557 F.3d 147, 155
(3d Cir. 2009) (quoting 8 U.S.C. § 1252(b)(4)(B)). We review constitutional claims de
                                             3
the IJ denied her due process in admitting the certificates into evidence. We disagree.

“Because the Federal Rules of Evidence do not apply in asylum proceedings, the test for

admissibility of evidence is whether the evidence is probative and whether its use is

fundamentally fair so as not to deprive the alien of due process of law.” Ezeagwuna, 325

F.3d at 405 (quotation marks and alteration omitted). The abortion certificates were

clearly probative given the nature of Li‟s claim, and their admission did not violate due

process. Li herself obtained and submitted the certificates, the IJ gave her an adequate

opportunity to explain them, and the IJ and BIA considered her explanation. In addition,

the IJ listed the exhibits at the beginning of the hearing and referred specifically by date

to two of the discrepant certificates (A.R. 106-07), but Li did not object to them until the

Government raised them on cross-examination. Li has cited no authority requiring the

exclusion of the certificates under these circumstances, and we are aware of none.

       Second, Li argues that her explanation should have led the IJ and BIA to give the

certificates “minimal to no weight.” Li‟s explanation is that she obtained the certificates

from a friend in China and provided them to her former counsel, who then mistakenly

submitted them without checking the dates. The BIA deemed this explanation

implausible, and we cannot say that the BIA was required to accept it. Li has raised no

claim of ineffective assistance of counsel, and her assertion that former counsel

mistakenly submitted the discrepant certificates does not explain the existence of the

discrepancies themselves. Li speculates on review that Chinese authorities “most likely”


novo. See Ezeagwuna v. Ashcroft, 325 F.3d 396, 405 (3d Cir. 2003).
                                              4
are responsible for the discrepancies given the passage of time, but she did not make that

argument to the IJ or BIA and cites no evidence supporting it in any event.

       Finally, Li argues that the Agency erred in basing its credibility determination

“solely” on the discrepant certificates in the absence of an express finding that she knew

them to be fraudulent. Li relies on Yeimane-Berhe v. Ashcroft, 393 F.3d 907, 911 (9th

Cir. 2004), and Corovic v. Mukasey, 519 F.3d 90, 97-98 (2d Cir. 2008). Unlike in those

cases, however, the BIA here did not rely solely on the documents in question and instead

relied on the other reasons identified above. Li has not acknowledged or raised any

challenge to those other reasons, so we have no occasion to address them.

       In addition, Yeimane-Berhe and Corovic involved adverse credibility findings that

were based solely on an alien‟s submission of a fraudulent document without any finding

that the alien actually knew about the fraud. The courts held that only with such a finding

could the fraudulent nature of the documents undermine the alien‟s credibility (at least, in

Corovic, when an alien expressly denies knowledge of the fraud). This case presents a

different situation because the adverse credibility finding was based, not on any

determination that the discrepant certificates were fraudulent, but on the fact that they

conflicted with Li‟s testimony. These decisions thus do not call the Agency‟s credibility

finding into question, and Li has cited no authority or evidence that does.

       For these reasons, we will deny the petition for review.




                                              5